Title: [To Thomas Jefferson from the Board of Trade, 3? December 1779]
From: Board of Trade
To: Jefferson, Thomas


[Williamsburg, 3? Dec. 1779. Minute in Board of Trade Journal (Vi) under 3 Dec. 1779: “Ordered that Mr. Armisteads offer of Sundry Goods be submitted to the Executive. ‘Fifty for one upon the West India Invoice payable in Tobo. is exceedingly high, higher than we have ever yet given. The Articles are such as are in great Demand. We wish advice from His Excellency in Council’” Not located.]
